On August 10, 1910, this action was instituted before a justice of the peace in Washita county, trial was had, and judgment rendered in favor of the plaintiff in the sum of $25, and interest, and on appeal to the county court, the plaintiff again was given judgment. Motion for a new trial was filed and overruled and exceptions saved. The action of the trial court in overruling the motion for a new trial has not been assigned as error in the petition in error, and consequently none of the questions presented in the brief can be considered.
In the case of Avery et al. v. Hays et al., ante, we held that errors which occurred during the progress of a trial could not be considered unless the ruling of the trial court on the motion for a new trial was assigned as error. This has been repeatedly held by this court.
The proceedings in error should be dismissed.
By the Court: It is so ordered.